Appeal by defendant from a judgment of the County Court, Nassau County, rendered May 19, 1961 on his plea of guilty, adjudging him to be a youthful offender; sentencing him to serve a reformatory term not to exceed three years; and committing him to the Reception Center of the Department of Correction at Elmira, New York, for classification and confinement pursuant to *972statute (Correction Law, art. 3-A). Defendant seeks a reduction of the sentence, contending that it is excessive. Judgment affirmed. No opinion. Beldock, P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.